To the Honourable Robert Johnson Esq. Governour And to the Rest of the True and Absolute Lords and Proprietors Deputyes now sitting in Chancery.
Humbly Complaineing Sheweth unto Your Honours Your Orator Bartholomew Gaillard of French Santee 69 in Craven County in the Province aforesaid Esq. And One of the Churchwardens of the parrish of St James San-tee on behalfe of himselfe And the rest of the Inhabitants of the said parrish That On or about the Second Day of February In the Yeare of our Lord One Thousand Seven Hundred and Eleven Alexander Chatignier 70 of the Province aforesaid Gentleman was Lawfully Seized and possessed in his Demesne as of Fee Of and In One Certaine Plantation or Tract of Land Containeing by. estimation Six Hundred Acres of Land (be the same more or Less) with Diverse Houses Outhouses Edifices and Buildings thereon Erected Standing and being, Scituate On the South Side of Santee River And Alsoe of and In One other Tract of Land Containeing by Estimation five Hundred Acres of Land (be the *241Same more or Less) Scituate and being on the North Side of Santee River And Alsoe of One other Tract of Land Containeing by Estimation One hundred Acres of Land (be the Same more or Less) Scituate Lyeing and being neare the Lands of Charles Le Bastie Gentleman Which Said Three Tracts of Land were Commonly Called or knowne by the Name of Dassen Plantation And being thereof Soe Seized and possessed On or about the second day of March folioweing (After Haveing made a Nuncupative Will in the presence of Henry Le Noble and Peter de St Julien Esquires) Died And your Orator further Sheweth unto Your Honours that The said Alexander Chatignier at the Time of his Death was Indebted in Very Greate and Considerable sumes of money to Diverse persons in this Province, Farr Exceeding The Value of his personall Estate, Which Obliged his Creditors or Some other person on their behalfe (being otherwise Wholly remediless) To preferr their Petition To the General Assembly of this Province, Thereby praying That they might have Liberty to bring In their Bill to Subject the Lands of the aforesaid Alexander Chatignier To the payment of his Just Debts And your Orator further Sheweth That The Assembly, pursuant to the prayer of the said Petition, Did On or about the Seventh day of June In the Yeare One Thousand Seven hundred and Twelve pass an Act, Wherein (amongst Diverse other things) It was Enacted That Elizabeth Buretell Widdow, Ralph Izard, Peter de St Julien And Henry Le Noble Esquires Should be fully Authorized and Impowered by the said Act to Sell and dispose of All and Singular the Lands of the said Alexander Chatig-nier And That All Grants, Deeds, of Sale, Feofment, Releasee, or other Law-full Conveyances whatsoever duely executed by the said Elizabeth Buretell, Ralph Izard, Peter de St Julien, and Henry Le Noble or the Survivors of them Should be of Sufficient Force and Efficacy In the Law to pass a good and Valid Title to any person or persons that were disposed to purchase any of the Lands aforesaid And further that All and every Sume and Sumes of money Ariseing from any Sale or Sales of the Lands aforesaid should be Subject And Liable to the payment of the Debts of the aforesaid Alexander Chatignier By Vertue of the said Act. As In and by the said Act, remaineing in the Secretarys Office of the Province, (Relation being Thereunto had) more fully and at Large It doth and may appeare. And Your Orator further sheweth unto Your Honours That the aforesaid Inhabitants of the said Parrish of St James Santee (Haveing appropriated The sume of Two hundred pounds Currant Money of the Province aforesaid To purchase a Mansion House and a Convenient Quantity of Land for the Use of the Minister of the said parrish, And his Successors) Did Intrust One Isaac Le Grand Dunnerville then Church warden of the said parrish with the aforesaid Sume of Two hundred pounds And gave him Instructions to buy Dassen Plantation Containeing The aforesaid Three Tracts of Land with the aforesaid Houses and Outhouses Thereon Erected for the Use, Intent and purpose herein before Settforth, And farther That He should returne the Overplus or remaineing parts of the said Two hundred pounds (If any there *242Should be) When He had purchased the plantation aforesaid And Your Orator further Sheweth That the aforesaid Inhabitants of the said parrish, Putting their Trust and Confidence in the said Isaac Le Grand Dunnerville And relying upon his Integrity and Honesty, Expected That he would faithfully and Justly perforate the Trust In him reposed by them the Inhabitants of the said parrish In such manner and Forme as he was directed And As is herein before Sett forth But now So it is May it please Your Honours That Your Orator and some other Inhabitants of the said Parrish (Haveing Looked Into The Conveyance of the Plantation aforesaid to the said parrish And haveing perused the same) To their Very greate Surprize found That for and in The pretended Consideration of the said sume of Two hundred pounds Therein Mentioned, There is Conveyed to the parrish aforesaid Only The two first Tracts of Land herein before mentioned (Vizt) The said Tract of Six Hundred Acres And the Tract of Five hundred acres of Land, And have Since been Informed, That the said Isaac Le Grand Dummerville combineing And Con-federateing with the aforesaid Henry Le Noble One of the Trustees appointed by the said Act as aforesaid who is since Dead And Diverse other persons Un-knowne to Your Orator (Which, when discovered, Your Orator humbly prayes may be made partyes to this his Bill of Complaint, with apt Words to Charge Them) Designeing And evilly Intending To Cheat and Defraud The Inhabitants of the said Parrish of the Last mentioned Tract of One hundred Acres of Land Did privately and Clandestinely agree with the aforesaid Henry Le Noble; That the said Henry Le Noble in Consideration of the aforesaid Sume of Two Hundred pounds (Being Much more then the said Tracts of Land were worth He the said Henry Le Noble haveing at that same Time offered them All, For the Sume of One hundred and fifty pounds, To Your Orator, and diverse other Inhabitants of the said parrish) should Convey the Two first Mentioned Tracts of Six hundred Acres And Five hundred Acres of Land to the Use of the aforesaid Parrish, the Minister Thereof, And his Successors (Expressing In the said Conveyance the full Consideration of Two Hundred pounds, The better to' Conceale his fraud) And That The said Henry Le Noble should Convey the said Last mentioned Tract Containeing One hundred Acres of Land, To Him the said Isaac Le Grand Dunnerville And his Heires And Assignes for Ever, In Consideration of his paines and Trouble, As he then pretended to the said Henry Le Noble, But Your Orator beleives, And hopes It will appeare to this Honourable Court; That the said Isaac Le Grand Dunnerville Craftily perswaded the said Henry Le Noble to Insert a Valuable Consideration in the said Conveyance, Although (In Truth) The said Henry Le Noble never received Any Valuable Consideration whatsoever for the Same (Except the aforesaid Sume of Two Hundred pounds Soe Intrusted in his hands by the said parrish As aforesaid, With which Said agreement The aforesaid Henry Le Noble, At the Request of him the said Isaac Le Grand Dunnerville, Complyed, As will more fully appeare to this Honourable Court, *243When The Conveyances herein before mentioned Shall be produced All which Actings and Doeings of the said Isaac Le Grand Dunnerville And the rest of the Confederates Are Contrary to Equity and good Conscience And tend to the Manifest Wrong and Injury of Your Orator And the rest of the Inhabitants of the said parrish In Tender Consideration Whereof And For-asmuch As Your Orator and The Inhabitants of the parrish aforesaid Have noe Releife against The fraudulent Proceedings of the said Isaac Le Grand Dunnerville And the rest of the Confederates but before Your Honours in this Honourable Court Where Breaches of Trust and frauds of this Nature Are properly Cognizable and releivable To the End Therefore That the said Isaac Le Grand Dunnerville And The rest of The Confederates (When discovered) May upon their and each of their Corporall Oathes Sett forth and discover The Truth of all and Singular the premisses In as full and Ample manner As if They were herein againe repeated and Interrogated And particularly that the said Isaac Le Grand Dunnerville May Sett forth and Discover Whether The said Alexander Chatignier in his Life time was Not possessed of Such Plantation and Tracts of Land As is herein before Sett forth And Whether (being thereof Soe possessed Did not die On or about the aforesaid Second day of March— In the Yeare aforesaid And Whether there was not such a Petition preferred by his Creditors to the Generali Assembly And Whether there was not such An Act passed for the Sale of the aforesaid Lands by the persons aforesaid for the payment of his Just Debts. As Is herein before Sett forth and alledged And further Whether the said Isaac Le Grand Dunner-ville was not Intrusted by the Inhabitants of the aforesaid parrish with the aforesaid Sume of Two hundred pounds Soe appropriated As aforesaid And Whether The Inhabitants of the said parrish or Some of Them Did not give him Instructions to buy Dassen Plantation aforesaid at as Cheap a Rate as He Could And that he should Returne The Overplus (If any there should be) When He had purchased the Plantation aforesaid And further That He may Sett forth and Discover Whether there is any More Than The Two first Mentioned Tracts of Six Hundred Acres and Five Hundred Acres of Land Conveyed To or for the Use of the said parrish, The Minister Thereof, Or his Successors And that He may Sett forth What Consideration He really and bona fide paid for the Same And Whether fifty pounds parte of the aforesaid Sume of Two hundred pounds Was not given As a Premium to the said Henry Le Noble, In Consideration that he Conveyed the aforesaid Lands In the Manner herein before Sett forth (being so much to the advantage And benefitt of him The said Isaac Le Grand Dunnerville And Whether he did not accept a Conveyance of the said Tract of One hundred Acres of Land from the said Henry Le Noble to the Use of him and his Heires for Ever And Whether he gave any or What Valuable Consideration of his owne propper Goods and Chatties for the same And whether he Exchanged any or what Lands In Consideration Thereof And further That He may fully Sett forth and discover How and *244after what Manner He performed The Trust soe reposed In him as aforesaid And That He may be Obliged and Compelled to bring Into This Honourable Court, the Conveyance to him made by the said Henry Le Noble of the aforesaid Tract of One hundred Acres of Land And all other Writings and Evidences What Soever in his Custody or possession relateing to Dassen Plantation aforesaid And That The aforesaid Tract of One hundred Acres of Land, may be decreed to and For the Use And benefitt of the said Parrish of St James Santee, The Minister Thereof And his Successors, And that the said Isaac Le Grand Dunnerville may be Compelled by the Decree of this Honourable Court, to Yeild up and Convey the same to the Uses aforesaid And that he may be Likewise Compelled to refund the Overplus of The said Two Hundred pounds, If it shall appeare to This Honourable Court, That any did remaine, When he had purchased the Lands aforesaid And That Your Orator and the rest of the Inhabitants of The said parrish may be releived In the premisses According to Equity and good Conscience May it Therefore please Your Hon-ours to Grant unto Your Orator The Writt of Subpoena to be Directed to the said Isaac Le Grand Dunnerville Thereby Commanding him at a Certaine day and Under a Certaine paine therein to be Limitted personally to be and appeare before Your Honours in this Honourable Court Then and there True and perfect Answer To Make To all and Singular The premisses And Likewise the Writt of [torn] Tecum thereby Commanding him to bring into this Hon-ourable [torn] belonging or relateing to the Lands now in Question [torn] further to stand to and abide such Order Sentence and Decree As to Your Honours shall seem Meet in Equity and good Conscience.
Whitaker pro Quren
And your Orator shall ever pray.
S Carolina His Excellency John Lord Carteret Palatine and the rest of the True and Absolute Lords and Proprietors of this Province To Isaac Le Grand Dunnerville of French Santee Gentleman Wee Streightly Charge and Command You (All and all Manner of Excuses laid Aside) Personally to be and appeare before us in our Said Court of Chancery On Thursday the Sixth day of February next then and there to Answer upon Your Corporall Oath AÍ1 such Matters and things as are Objected against You in the Bill of Complaint of Bartholomew Gaillard Esq. on behalfe of himselfe and the rest of the Inhabitants of the parrish of St. James Santee And Wee further Command You to bring Into our Said Court All such Writings and Evidences as are by the said Bill required And thereof fade not Subpena One hundred pounds Current Money Witness our Governour at Charles Towne this twenty second day of January Anno Domini 1717 (1718).
John Croft Deputy Secretary.
This Day appeared Before me Bartholomew Gaillard Esq. and made Oath That James Guerry appeared before him And made Oath That He *245Served The Subpena hereunto Annexed on the Person of Isaac Le Grand Dunnerville according to the Intent and Meaning thereof. Jurat Coram me 14th Feb. 1717 (1718).
B Gaillard

 French Santee was the settlement of French Huguenots on Wambaw Swamp of the Santee River, sixty miles north of Charleston. Joachim Gaillard, father of Bartholomew, became a landholder there in 1696. Jamestown was expected to be the town of the settlement, which comprised some 100 families by the year 1706. (SCHGM, X, 220-227; Hirsch, Huguenots of S. C., p. 15.)


 Alexander Thésee Chastaigner, Sieur de Lisle, and his brother Henry August Chastaigner, Sieur de Cramahé, in 1686 purchased 1000 acres and received a warrant for 2000 more (Commissions and Instructions, 1685-1715, p. 110).